



Exhibit 10.38
FIFTH AMENDMENT
TO THE
ALBEMARLE CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN


In accordance with Section 12.1 of the Albemarle Corporation Executive Deferred
Compensation Plan, as Amended and Restated Effective January 1, 2013 (the
"Plan"), the Plan is hereby amended as follows:
1.Effective December 1, 2016, the parenthetical language in subparagraph 2 of
Section 12.2(b) of the Plan is amended to read as follows-- "(as defined in
Appendix A hereto or as described in the last paragraph of this Section 12.2)."
2.Effective December 1, 2016, Section 12.2 of the Plan is further amended to add
the following paragraph at the end thereof:
"For purposes of subparagraph 2 of Section 12.2(b), in the event of a scale of
all of the stock of a wholly-owned subsidiary of the Company which shall
constitute a qualifying Change in Control under Section 409A, a termination and
liquidation of the Plan shall automatically occur with respect to all Plan
Participants who experience such Change in Control event. This paragraph shall
apply to a qualifying Change in Control that occurs on or after December 1,
2016."
3.The provisions of this Fifth Amendment shall be effective as of December 1,
2016.
IN WITNESS WHEREOF, the Corporation by its duly authorized officer has caused
these presents to be signed this 13th day of March, 2017.
ALBEMARLE CORPORATION
By:
/s/ Karen G. Narwold






